Citation Nr: 0021719	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in February 1999 
denied entitlement to service connection for a right shoulder 
disorder and a left shoulder disorder.  The veteran did not 
file a timely notice of disagreement with that determination, 
and he thus did not initiate an appeal on those issues.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1999).  The issues of entitlement to service 
connection for shoulder disorders are thus not before the 
Board at this time.  At a personal hearing before the 
undersigned in June 2000, the veteran presented testimony in 
an attempt to reopen his claims for service connection for 
shoulder disorders.  That matter is referred to the RO for 
appropriate action.


FINDING OF FACT

There is no medical evidence of a nexus between a current 
back disorder and any incident or manifestation during the 
veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder, to include arthritis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Arthritis may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that the veteran had a chronic condition in service or 
during any applicable presumptive period and still has such 
condition.  Such evidence must be medical, unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If a chronic condition in service 
and since service is not shown, the claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).

In the instant case, the veteran's service medical records 
are entirely negative for complaints or clinical findings 
concerning the back.  In a report of medical history for 
separation in August 1966, the veteran stated that he had 
never had recurrent back pain.  At an examination for 
separation in August 1966, the veteran's spine was evaluated 
as normal.

The service medical records reveal that, in December 1965, 
the veteran was seen for a urethral discharge.  A gram stain 
was not positive for gram-negative intracellular diplococci.  
The impression was non-specific urethritis.  Gonorrhea was 
not diagnosed.

In his original application for compensation or pension, 
filed in February 1967, the veteran made no reference to his 
back.

At a VA medical examination in April 1967, the veteran made 
no complaint concerning his back.

Records of a private physician contain an entry in May 1986 
that the veteran had "a migratory arthritis or arthralgia in 
various joints."  X-ray findings to substantiate a diagnosis 
of arthritis were not reported.

A VA treatment record in January 1990 noted that a back scan 
showed degenerative joint disease.

In October 1998, Hamilton R. Hart, M.D., a family practice 
physician, reported that he had seen the veteran for a 
complaint of severe back pain after activity.  X-rays were 
taken.  The impression was arthritis of the neck, thoracic 
spine, and back.  The veteran had minimal osteoarthritis of 
the lumbosacral spine.

In his notice of disagreement, filed in May 1999, the veteran 
stated that gonorrhea in service caused his back arthritis.

At the hearing in June 2000, the veteran testified that:  He 
injured his back in service during combat engineers' bridge 
training, when he and other men were moving a large log; 
after separation from service, "my back has been going out 
about every year"; he had been treated by various 
chiropractors for 20 years; he had received no VA treatment 
for his back; none of the chiropractors had said that an 
injury in service caused his current back problem.

The Board finds that the veteran's claim for service 
connection for a back disorder, to include arthritis, is not 
well grounded, because there is no medical evidence of a 
nexus between a current back disorder and the claimed back 
injury during active service, and there was not a diagnosis 
of arthritis of the back in service or within one year of 
separation from service.  38 U.S.C.A. § 5107(a).  The claim 
is also not well grounded under 38 C.F.R. § 3.303(b) and 
Savage, because a chronic back condition in service and since 
service has not been shown by competent evidence, and there 
is no medical evidence of a nexus between a current back 
disorder, any condition observed in service, and claimed post 
service symptomatology.  The veteran's statements do not 
serve to make his claim well grounded, because lay persons 
are not qualified to offer opinions on questions of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a back disorder, to include arthritis, 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).


ORDER

Service connection for a back disorder, to include arthritis, 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

